.             ~ ::•                                                                                                                                                          ··J_
"' .......   ·b

             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page 1 of!   l   /



                                                      UNITED STATES DISTRICT COURT
                                                               SOUTHERN.DISTRICT OF CALIFORNIA

                                  United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                      v.                                                (For Offenses Committed On or After November 1, 1987)



                                    Arturo Correa-Herrera                                               Case Number: 3:19-mj-22029

                                                                                                        Merle N Sclmeidewind
                                                                                                        Defendant's Attorney


             REGISTRATION NO. 75142298

             THE DEFENDANT:
              IZI pleaded guilty to count( s) 1 of Complaint
                                                           ~~~___.o._~~~~~~~~~~~~~~~~~~~~~~~


              D was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                     Nature of Offense                                                                        Count Number(s)
             8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                              1
              D The defendant has been found not guilty on count( s)                                ~~~~~~~~~~~~~~~~~~~



              D Count(s)                                                                                 dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                             gJ TIME SERVED                                         D                                         days

              IZI     Assessment: $10 WAIVED ISi Fine: WAIVED
              ISi     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the     defendant's possession at the time of arrest upon their deportation or removal.
               D      Court recommends defendant be deported/removed with relative,                          charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, _and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     Wednesday, May 22, 2019
                                                                                                     Date of Imposition of Sentence

                                          ,,..-/C~i        - a-,.r.·-.u .1
                      .
             Received /
                            DUSM
                                 ~
                                    fl
                                 r/---;
                                                                  ',  J
                                                                          !
                                                                              "'°" '
                                                                              ~-"
                                                                              _:,-.,.;, tf
                                                                          -'m• 1


                                                                 MAY 2 2 2019
                                                                                         i.'
                                                                                        :_)
                                                                                                     II'4eT&it::LoCK
                                                                                                     UNITED STATES MAGISTRATE JUDGE

                                                      CLfR,'{, '!.~~. rr .'?Tii(t~:T COURT
                                                 SOUT!-,';::~,i°"J Ui.~. ri;::·:T OF C/\JJFORN//~
             Clerk's Office C ~~---··--·----·-·-------9~                                                                                             3: 19-mj-22029
